 Case 6:18-cv-01729-PGB-TBS Document 6 Filed 11/01/18 Page 1 of 2 PageID 25



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

AUSTIN SMILEY,

        Plaintiff,
                                                       CASE NO.: 6:18-cv-1729-Orl-40TBS
v.

UNIVERSAL CITY DEVELOPMENT
PARTNERS, LTD,

      Defendant.
________________________________/

                     CERTIFICATE OF INTERESTED PERSONS AND
                       CORPORATE DISCLOSURE STATEMENT

I hereby disclose the following pursuant to this Court’s interested persons order:

     1. The name of each person, attorney, association of persons, firm, law firm, partnership, and
        corporation that has or may have an interest in the outcome of this action – including
        subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that
        own 10% or more of a party’s stock, and all other identifiable legal entities related to any
        party in the case:
            a. Austin Smiley, Plaintiff.
            b. Universal City Development Partners, LTD., Defendant.
            c. Elizabeth Olivia Hueber, Esq. as counsel for Plaintiff.
            d. Michael L. Feinstein, P.A., as plaintiff’s counsel’s law firm.
            e. Michael L. Feinstein, Esq., as principal of plaintiff’s counsel’s law firm.


     2. The name of every other entity whose publicly-traded stock, equity, or debt may be
        substantially affected by the outcome of the proceedings:
            a. NBCUniversal Media, LLC, believed parent company of Defendant.
            b. Comcast, believed parent company of NBC Universal Media, LLC.


     3. The name of every other entity which is likely to be an active participant in the proceedings,
        including the debtor and members of the creditors’ committee (or twenty largest unsecured
        creditors) in bankruptcy cases:
            a. None known.
 Case 6:18-cv-01729-PGB-TBS Document 6 Filed 11/01/18 Page 2 of 2 PageID 26




   4. The name of each victim (individual or corporate) of civil and criminal conduct alleged to
      be wrongful, including every person who may be entitled to restitution.
           a. Austin Smiley.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and will

immediately notify the court in writing on learning of any such conflict.

               DATE: November 1st, 2018



                                                         /s/ Elizabeth Hueber
                                                        Elizabeth Hueber, Esq.
                                                        Fla. Bar. 0073061
                                                        elizabeth@feinsteinlaw.net
                                                        Michael L. Feinsten, P.A.
                                                        200 SE 18th Ct.
                                                        Ft. Lauderdale, FL 33314
                                                        954-767-9667




                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that this Complaint was furnished to the Court’s ECF system which

served all counsel of record to this action. As of execution of this Certificate of Service, November

1, 2018, no other party has made an appearance.




                                                        /s/ Elizabeth Hueber
                                                        Elizabeth Hueber, Esq.
